
	
		II
		111th CONGRESS
		2d Session
		S. 3348
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2010
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  treatment of documents that express disagreement with decisions of the Board of
		  Veterans' Appeals and that are misfiled with the Board within 120 days of such
		  decisions as motions for reconsideration of such decisions, and for other
		  purposes.
	
	
		1.Treatment of certain misfiled
			 documents as motions for reconsideration of decisions by Board of Veterans'
			 AppealsSection 7103 of title
			 38, United States Code, is amended—
			(1)by redesignating
			 subsection (c) as subsection (d); and
			(2)by inserting
			 after subsection (b) the following new subsection (c):
				
					(c)(1)Except as provided in
				paragraph (2), if a person adversely affected by a final decision of the Board,
				who has not filed a notice of appeal with the United States Court of Appeals
				for Veterans Claims under section 7266(a) of this title within the period set
				forth in that section, files a document with the Board or the agency of
				original jurisdiction referred to in section 7105(b)(1) of this title that
				expresses disagreement with such decision not later than 120 days after the
				date of such decision, such document shall be treated as a motion for
				reconsideration of such decision under subsection (a).
						(2)A document described in paragraph (1)
				shall not be treated as a motion for reconsideration of the decision under
				paragraph (1) if—
							(A)the Board or the agency of original
				jurisdiction referred to in paragraph (1)—
								(i)receives the document described in
				paragraph (1);
								(ii)determines that such document
				expresses an intent to appeal the decision to the United States Court of
				Appeals for Veterans Claims; and
								(iii)forwards such document to the
				United States Court of Appeals for Veterans Claims; and
								(B)the United States Court of Appeals for
				Veterans Claims receives such document within the period set forth by section
				7266(a) of this
				title.
							.
			
